Exhibit 10.27


NOVELIS 2017 Executive LONG-TERM INCENTIVE PLAN
(“2017 Executive LTIP”)


1.
Title and Administration.

This plan will be administered by Novelis Corporate Human Resources. The
Compensation Committee of the Novelis Inc. Board of Directors has final
authority to interpret and construe the terms and conditions of the plan,
including but not limited to final authority to determine eligibility for and
the amount of benefits payable under the plan. The Compensation Committee’s
decisions will be final and binding on all parties.
Unless the context requires a different meaning, any reference to “Novelis” or
the “Company” in this plan means Novelis Inc.
2.
Performance Period and Award Date.

The performance period will be fiscal years 2017 through 2019. The performance
period will commence on April 1, 2016 and end on March 31, 2019. The award date
will be May 5, 2016, or such later dates as may be determined for a particular
employee as provided in paragraph 6(d) below.
3.
Eligibility.

Employees in job band 3 and higher are eligible to participate.
4.
Approval of Target Opportunity.

The target opportunity for each job band will be approved by the Compensation
Committee or the Board as appropriate.
5.
Plan Design. The total incentive opportunity will be in the form of Novelis
Performance Units (50%), Hindalco Stock Appreciation Rights (20%), and Hindalco
Restricted Stock Units (30%).

(i)
Novelis Performance Units.

(a)Value. Each Novelis Performance Unit (“PU”) will be valued at $100 and will
be fixed over the performance period.
(b)Performance Achievement Calculations. The PUs are at-risk, and the actual
number of PUs that vest will be based on the achievement against pre-established
goals of average return on capital employed (“ROCE”) over the performance
period. Actual payout will range from 50% (threshold) to 200% (maximum) of
target award value, based on actual results, and will be paid in cash.
Performance results between threshold level and target level or between target
level and maximum level are determined by means of interpolation.
(c)
ROCE means Net Operating Profit After Taxes (“NOPAT”) divided by fiscal year
average Capital Employed (“CE”); average CE for a fiscal year will be based on
the beginning and ending balances for a fiscal year. ROCE will be calculated for
each fiscal year during the performance period and a simple average will then be



1



--------------------------------------------------------------------------------




computed by adding the sum of each fiscal year’s ROCE over the performance
period divided by the number of fiscal years in the performance period.
o   “NOPAT” means (i) operating EBITDA minus (ii) all the following:
depreciation, derivatives not in operating EBITDA, book tax, adjustments to
eliminate proportional consolidation, and all Net Other Costs, plus/minus (iii)
gain /(loss) on extinguishment of debt.
o   “CE” means (i) book debt plus (ii) book equity plus (iii) goodwill
impairment (fixed at $1.5 billion) less (iv) cash in excess of $400 million,
plus (v) any new impairment impacting equity; this total amount will be
normalized for dividend and/or capital payments, if any.


(d)Additional Calculation for Certain Participants. For certain participants
identified by the Compensation Committee in its discretion, if Novelis Net Debt
divided by Earnings Before Interest, Taxes and Depreciation (“ND/EBITDA”) is
greater than 4.0 at the end of the performance period, the number of PUs that
vest based upon ROCE achievement will be multiplied by 50%. If ND/EBITDA is less
than or equal to 4.0 at the end of the performance period, the number of PUs
that vest based upon ROCE achievement will be multiplied by 120%.
◦
“ND” means Novelis total book debt less cash and will be normalized for dividend
and/or capital payments, if any

◦
“EBITDA” means  Novelis Operating EBITDA, which is equivalent to “Segment
Income” as disclosed publicly in Novelis Inc.’s Annual Report on Form 10-K filed
with the United States Securities and Exchange Commission.



(ii)
Hindalco Stock Appreciation Rights.

(a)Value. Each Hindalco Stock Appreciation Right (“Hindalco SAR”) will track the
appreciation value of one Hindalco share.
(b)Exercise Price. The exercise price of the Hindalco SARs will be determined by
using the average of the high and low of the stock price of Hindalco shares on
the date the award is authorized by the Compensation Committee.
(e)Vesting. The Hindalco SARs will vest one-third each anniversary of the award
date, subject to achievement of performance criteria each fiscal year. The
annual performance criterion for vesting is achievement by Novelis Inc. of 75%
of Operating EBITDA before Metal Price Lag.
◦
“Operating EBITDA before Metal Price Lag” means “Segment Income” as reported in
the Company’s Annual Report on Form 10-K filed with the United States Securities
and Exchange Commission (the “Form 10-K”) reduced by 1) the impact from timing
differences in the pass-through of metal price changes to our customers, net of
realized derivative instruments; and further reduced by 2) the impact from
re-measuring to current exchange rates any monetary assets and liabilities which
are denominated in a currency other than the functional currency of the
reporting unit, net of realized and unrealized derivative instruments. .

(f)
Exercise. Except as provided under paragraph 8 below, vested Hindalco SARs may
be exercised by the employee at any time prior to the seventh anniversary of the
award date. At the time of exercise, the participant will receive a cash payment
equal to the product of (i) the number of Hindalco SARs exercised, times (ii)
the increase in value of one Hindalco share from the award date through the
closing price on the date of exercise. If an employee exercises on a date the



2



--------------------------------------------------------------------------------




Bombay Stock Exchange is closed, the market price will be the closing price of
Hindalco shares as of the previous date the Bombay Stock Exchange was open for
trading.
(g)Maximum Value. The total cash payouts over the seven-year term for each award
of Hindalco SARs will be capped at a maximum of 3.0 times the value on the award
date.


(iii)
Hindalco Restricted Stock Units.

(a)Value. Each RSU will be equivalent in value to one Hindalco share. The
initial value of each RSU will be determined by using the average of the high
and low of the stock price of Hindalco shares on the award date.
(b)Vesting. The RSUs will vest one- third each anniversary of the award date at
which time the value will be paid in cash.
(c)Maximum Value. The total cash payouts over the three-year vesting period for
each award of Hindalco RSUs will be capped at a maximum of 3.0 times the value
on the award date.


6.
Other Aspects of the Plan.

(a)    Valuation. The Black Scholes method of valuation will be used to arrive
at the number of SARs to be awarded to employees.
(b)
Exchange Rates. Currency exchange rates will be fixed on the award date.

(c)    Hiring After Award Date. Employees hired after the award date will be
treated in the following manner.
i.
An employee who joins the plan after the award date but before the end of the
second quarter of the fiscal year will be awarded PU, SAR and RSU opportunities
at 90% of the target amount for the employee’s job band. The award date will be
deemed to be the following October 1.

ii.
An employee who joins the plan during the third quarter of the fiscal year will
be awarded PU, SAR and RSU opportunities at 75% of the target amount for the
employee’s job band. The award date will be deemed to be the following January
1.

iii.
An employee who joins the plan after the start of the fourth quarter of the
fiscal year will not be eligible for PU, SAR or RSU awards under this plan.

(d)
Promotion After Award Date. Employees promoted into an eligible job band or from
one eligible job band to another during the fiscal year will be treated in the
following manner.

i.
First Quarter. An employee who is promoted into an eligible job band during the
first quarter of the fiscal year will be eligible for a full award less any
award already received under this plan in the current fiscal year.



3



--------------------------------------------------------------------------------




ii.
Second Quarter. An employee who is promoted into an eligible band during the
second quarter of the fiscal year will be awarded PU, SAR and RSU opportunities
at 90% of the target amount for the employee’s job band less any award already
received. The award date will be deemed to be the following October 1.

iii.
Third Quarter. An employee who is promoted into an eligible job band during the
third quarter of the fiscal year will be awarded PU, SAR and RSU opportunities
at 75% of the target amount for the employee’s job band less any award already
received. The award date will be deemed to be the following January 1.

iv.
Fourth Quarter. An employee who is promoted into an eligible job band after the
start of the fourth quarter of the fiscal year will not be eligible for
additional PU, SAR or RSU awards under this plan.

7.
Separation.

Event
Awards
Vesting and Exercise Treatment
Death


Disability
SARs
All unvested SARs will vest immediately. Participant must exercise within one
year, and in no event later than the seventh anniversary of the award date.
RSUs
All unvested RSUs will vest immediately and will be cashed out 30 days following
the date of death or disability.
PUs
PUs will vest on a prorated basis (monthly proration) and will be cashed out as
per performance achievement, on the date of vesting (end of performance period).
Retirement
SARs
If a participant retires more than one year after the award date, unvested SARs
will continue on the vesting schedule and must be exercised no later than the
third anniversary of Retirement. Previously vested SARs must be exercised prior
to the seventh anniversary of the award date. In the the participant terminates
employment due to Retirement before the first anniversary of the award date, all
unvested SARs shall expire in their entirety at the close of business on the
date of such Retirement.
RSUs
 If a participant retires more than one year after the award date, unvested RSUs
will vest immediately and will be cashed out within 30 days following date of
Retirement. In the event a participant terminates employment due to Retirement
before the first anniversary of the award date, all unvested RSUs shall expire
in their entirety at the close of business on the date of such Retirement.
PUs
PUs will vest on a prorated basis (monthly proration) and will be cashed out as
per performance achievement, on the date of vesting (end of performance period).



4



--------------------------------------------------------------------------------




Change in Control
SARs
All unvested SARs will vest immediately and the vested portion will be cashed
out within 30 days following a change in control.
RSUs
All unvested RSUs will vest immediately and the vested portion will be cashed
out within 30 days following a change in control.
PUs
PUs will vest on a prorated basis (monthly proration) and be cashed out 30 days
following the date of a change in control, as per performance achievement for
the financial year preceding the date of the change in control event. The
targets for the performance metrics shall be considered for revision and
modified as approved by the Board.
Intercompany Transfers
SARs
Unvested SARs, scheduled to vest within 6 months from the date of transfer, will
continue to vest according to the original vesting schedule. The balance of the
unvested SARs will lapse upon the date of transfer.
RSUs
Unvested RSUs, scheduled to vest within 6 months from the date of transfer, will
continue to vest according to the original vesting schedule. The balance of the
unvested RSUs will lapse upon the date of transfer.
PUs
PUs will vest on a prorated basis (monthly proration), according to the original
vesting schedule, Payout to be based on performance achievement on the date of
vesting (end of performance period).
Voluntary Termination
SARs
All unvested SARs will lapse. Ninety days following termination to exercise
vested SARs, not to exceed the seventh anniversary of the award date.
RSUs
RSUs will be forfeited.
PUs
PUs will be forfeited.
Involuntary Termination – Not For Cause


Termination by Mutual Consent
SARs
SARs will vest on a prorated basis (monthly proration). Ninety days to exercise
vested SARs, not to exceed the seventh anniversary of the award date.
RSUs
RSUs will vest on a prorated basis and the vested portion will be cashed out 30
days following the date of termination.
PUs
PUs will vest on a prorated basis (monthly proration) and will be cashed out as
per performance achievement, on the date of vesting (end of performance period).
Involuntary Termination – For Cause
SARs
All vested and unvested SARs will be forfeited.
RSUs
All vested and unvested RSUs will be forfeited.
PUs
PUs will be forfeited.



8.
Other Definitions.

The following terms will have the meaning ascribed to them below.
(a)
Retirement. “Retirement” means separation from service with Novelis and its
subsidiaries on or after (i) reaching 65 years of age or (ii) having a
combination of age and service greater than or equal to 65 with a minimum age of
55.

(b)
Change in Control. “Change in control” means the first to occur of any of the
following events: (i) any person or entity (excluding any person or entity
affiliated with the Aditya Birla Group) is or becomes the beneficial owner,
directly or indirectly through any parent entity of the Company or otherwise, of
securities of the Company representing 35% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (the “Value or Vote of the
Company”); provided, however, that a Change in Control shall not be deemed to
have occurred in the event that (A) any person or entity becomes the beneficial
owner of securities



5



--------------------------------------------------------------------------------




representing 50% or less of the Value or Vote of the Company through (i) an
initial public offering, (ii) a secondary offering, (iii) a private placement of
securities, (iv) a share exchange transaction, or (v) any similar share purchase
transaction in which the Company or any of its affiliates issues securities (any
such transaction, a “Share Issuance Transaction”); and (B) a person or entity’s
beneficial ownership interest in the Value or Vote of the Company is diluted
solely as a result of any Share Issuance Transaction; or (ii) the majority of
the members of the Board of Directors of the Company is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election; or (iii) the consummation of a merger or consolidation of the Company
with any other entity not affiliated with the Aditya Birla Group, other than (a)
a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, 50% or more of the combined voting power
of the voting securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation, or (b) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no person or entity is or becomes the
beneficial owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person or entity any
securities acquired directly from the Company or its affiliates, other than in
connection with the acquisition by the Company or its affiliates of a business)
representing 50% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company’s then outstanding
securities; or (iv) the sale or disposition of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of its assets to a member of the Aditya Birla Group.
Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions. For purposes of this
Section, “beneficial ownership” shall be determined in accordance with Rule
13d-3 under the Securities Exchange Act of 1934, as amended.
9.
Compliance with §409A of the U.S. Internal Revenue Code of 1986, as amended.

To the extent applicable, this plan shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from or compliant with the requirements
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
and applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder. Notwithstanding anything in this plan to the contrary, all payments
and benefits under this plan that would constitute non-exempt “deferred
compensation” for purposes of Section 409A and that would otherwise be payable
or distributable hereunder by reason of an individual’s termination of
employment, will not be payable or distributable to individual unless the
circumstances giving rise to such termination of employment meet any description
or definition of “separation from service” in Section 409A and applicable
regulations (without giving effect to any elective provisions that may be
available under such definition). If this


6



--------------------------------------------------------------------------------




provision prevents the payment or distribution of any amount or benefit, such
payment or distribution shall be made on the date, if any, on which an event
occurs that constitutes a Section 409A-compliant “separation from service.”
Further, to the extent the individual is a “specified employee” within the
meaning of Section 409A and notwithstanding paragraph 7 or any other provision
herein to the contrary, then payment may not be made before the date which is
six (6) months after the date of separation from service (or, if earlier, the
date of death of individual).
10.
Taxes and Other Withholdings.

All payments under this plan shall be subject to applicable tax and other
withholdings.


7

